In a child support proceeding pursuant to Family Court Act article 4, the mother appeals from an order of the Family Court, Suffolk County (Simeone, J.), dated June 14, 2007, which, after a hearing, amended its prior order of disposition dated January 18, 2007, granting her petition for child support arrears, to add a provision directing the father to pay the sum of only $100 per month in arrears.
Ordered that the order is modified, on the law and in the exercise of discretion, by increasing the amount of arrears the father is directed to pay from the sum of $100 per month to the sum of $800 per month; as so modified, the order is affirmed, with costs to the appellant.
The mother correctly argues that the Family Court order directing the father to pay the sum of only $100 per month towards reducing child support arrears of approximately $25,000 was inadequate and insufficient, and bears no appropriate relationship to the father’s ability to pay the arrears (see generally *660Matter of Villota v Zelenak, 203 AD2d 370, 371 [1994]). Moreover, given the significant amount of arrearages and the father’s failure to proffer credible evidence of his purported inability to pay, we modify the order to the extent indicated (see generally Matter of Watson v Watson, 21 AD3d 497, 498 [2005]; Matter of Sapp v Taylor, 298 AD2d 590, 591-592 [2002]). Skelos, J.P., Covello, Leventhal and Belen, JJ., concur.